Citation Nr: 1109075	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-18 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbosacral strain.  

2.  Entitlement to service connection for a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA) that denied reopening a claim for service connection for a low back disability.  The RO, in the April 2009 statement of the case, however, considered the claim on the merits.  Regardless of what the RO has done, however, the Board must address the question of whether new and material evidence has been received to reopen the claim.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). In other words, the Board is required first to consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claim for service connection a lumbosacral strain disability as a claim to reopen.  

In October 2010, the Veteran and his spouse testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  


FINDINGS OF FACT

1.  In March 1970, the RO denied a claim of service connection for a low back disability.  The Veteran was notified of that decision but did not initiate an appeal.  

2.  In February 2008, the Veteran filed a claim seeking to reopen service connection for a low back disability.  

3.  The evidence received since the March 1970 decision that denied service connection for a low back disability is new and material, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

4.  Affording the Veteran the benefit of the doubt, a lumbosacral strain disability was aggravated by active duty service.  


CONCLUSIONS OF LAW

1.  Evidence received since the March 1970 RO decision that denied service connection for a low back disability is new and material; thus, the claim, now characterized as service connection for a lumbosacral strain disability, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

2.  The criteria for service connection for a lumbosacral strain disability have been met.  38 U.S.C.A. §§ 1110, 1153, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its implementing regulations, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, including obtaining medical examinations or opinions if necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, and 3.326 (2010).  VA is not required to provide assistance to a claimant, however, if there is no reasonable possibility that such assistance would aid in substantiating the claim.  See Id.

The United States Court of Appeals for Veterans Claims (Court) has concluded that the VCAA was not applicable where further assistance would not aid the appellant in substantiating his or her claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  In this matter, in view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the appellant in substantiating his claim.  

II.  Analysis

The Veteran contends that a current low back disability is related to repeatedly straining his low back while loading ammunition during service.  His service records reveal that during his pre-induction examination in August 1967, he reported a history of recurrent low back pain with onset several years prior when working in the construction industry.  An x-ray was negative, but a physical examination revealed a slight insignificant thoracolumbar scoliosis.  There was full range of motion and no neurological deficit found.  Based on such, he was inducted into the Army.  

Pursuant to the service records and the Veteran's testimony, in June 1968, he was put on profile due to chronic low back pain.  Nevertheless, he was sent to advanced training in artillery at Fort Sill and leadership training for heavy artillery.  He served in Vietnam for one year with a field artillery battalion.  In January 1969, he was transferred to the 69th Signal Battalion.  Upon separation in July 1969, he checked a box on a form noting a current or past history of "back trouble of any kind."  No diagnoses or defects are listed on the separation examination report.  A note describing the significant or interval history stated that he was placed on L-2 profile for low back pain.  

The Veteran filed an initial application seeking entitlement to service connection for a low back disability in February 1970.  He underwent a VA examination that same month.  Therein, he reported experiencing backaches during service due to lifting and bending.  A physical examination yielded a diagnosis of chronic low back strain.  An x-ray examination was normal.  He underwent another VA examination in May 1970.  At such time, an x-ray revealed mild levoscoliosis of the thoracolumbar spine that was non-symptomatic.  

In March 1970, the New York, New York RO issued a decision in which it denied service connection for a back condition.  Therein, it found that the back condition preexisted service with no significant increase in disability demonstrated during service.  The Veteran was notified of that decision but did not initiate an appeal.  Therefore, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  

In February 2008, he filed a claim to reopen service connection for a low back disability.  

In order to reopen a claim that has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Here, the unestablished facts necessary to substantiate the claim would be evidence tending to show that a preexisting back condition was aggravated by service or that a current low back disability is otherwise due to his active duty service.  Additionally, service connection on a presumptive basis is warranted if there is evidence of arthritis in the first post-service year.  See 38 C.F.R. § 3.307.  

Since the last final denial of the claim, the RO received letters from the Veteran's former and current treating chiropractors, a statement from his former Commanding Officer, and the Veteran and his spouse's hearing testimony.  The first chiropractor states that he treated the Veteran from 1973 to 1993 "for lower back dysfunction resulting from injuries sustained while serving in the Artillery during the Vietnam War."  The second treating chiropractor states that the Veteran "has a long history of low back difficulties since his service in the Vietnam War related to repetitive heavy lifting activities during artillery loading duties."  He further states that these activities "have caused, aggravated or made worse his low back problems which have increased in severity and intensity with time."  

Before addressing the former Commanding Officer's statements and the Veteran and his spouse's testimony, the Board finds that this evidence is both new and material and relates to the unestablished fact absent at the time of the last final denial.  In short, there is now competent medical evidence suggesting that the Veteran aggravated his back condition during service.  Accordingly, the Board finds that the evidence is sufficient to reopen the claim.  

Turning to the merits of the claim, upon induction into the Army, the Veteran reported and an examiner noted evidence of a pre-existing low back condition.  Thus, the question turns to whether such condition was aggravated by military service and whether the Veteran continues to suffer from a low back disability.  

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

The Board notes that, in each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by the service record, the official history of each organization in which such Veteran served, service medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  In addition, if an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  It is significant, however, that while section 1154(b) allows combat veterans, in certain circumstances, to use lay evidence to establish the incurrence of a disease or injury in service, the provisions of section 1154(b) do not provide a substitute for medical-nexus evidence.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). Section 1154(b) serves only to relax the evidentiary burden to establish incurrence of a disease or injury in service.  Id.  

Here, in addition to the statements from the current and former treating chiropractors, the Veteran has submitted a statement from his former Commanding Officer.  In the statement, the former Commanding Officer states that as a member of the Ammunition Section, the Veteran was required to go to the ammunition re-supply point daily to load 155 millimeter or 8-inch Howitzer rounds.  Each 155 millimeter round weighed approximately 95 pounds and the 8-inch rounds were 200 pounds.  He also indicated that the Veteran was responsible for loading pallets of ammunition and delivering them to firebases.  Offloading the rounds required the soldiers to carry the round by the nose ring, with both hands between their legs.  

In his testimony, the Veteran stated that he was put on profile for low back pain and remained on profile until separation from active duty.  He described his experience in loading and unloading Howitzer rounds.  (See Transcript at 6.)  Following discharge, he reported that he began chiropractic treatment "almost immediately."  (See Transcript at 10.)  His spouse reported that she knew the Veteran since 1983 and that he suffered from continuous back pain that had deteriorated over time.  

The Board has considered the evidence of record and finds that the evidence supports the claim.  First, while the service record and testimony indicates that the Veteran was responsible for loading and unloading Howitzer rounds, it does not indicate that he served in a combat capacity.  Hence, the provisions of 38 U.S.C.A. § 1154(b) are not for application.  The provisions of 38 U.S.C.A. § 1154(a), however, are for consideration.  Here, the circumstances of the Veteran's service required that he perform strenuous work loading and unloading ammunition.  In this respect, the Board finds the Veteran's and his Commanding Officer's statements as to his in-service duties credible and persuasive.  

It is significant that the Veteran was placed on profile for a preexisting low back condition, yet he was still required to perform strenuous work.  Following discharge from service, there is evidence that he had continuous complaints and treatment for a low back condition.  Significantly, his treating chiropractor states that the condition is directly due to service and that the preexisting low back condition was aggravated as a result of service.  

The Board is aware that the chiropractor did not review the Veteran's claims file prior to offering his opinion.  Nevertheless, claims file review is not required, particularly where, as here, the history as reported to the examiner is accurate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) ("the claims file is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim.  There are other means by which a private physician can become aware of critical medical facts, not the least of which is by treating the claimant for an extended period of time.")

The Board is also aware the former treating chiropractor did not provide records of treatment for the period from 1973 to 1993.  These records, if available, could provide additional detail regarding the nature of the low back symptoms and treatment provided over the years.  Nevertheless, in the absence of any contrary evidence, the Board has no reason to doubt the veracity of the chiropractor's statement.  

The benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  

Here, after considering all lay and medical evidence, the Board finds that the evidence supports the claim that a low back condition was aggravated during active duty service.  Thus, resolving all reasonable doubt in the veteran's favor, the Board determines that entitlement to service connection for a low back disability is warranted.  


ORDER

TService connection for a lumbosacral strain disability is granted.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


